The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-28 and 30 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 25, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an optoelectronic module comprising: sidewalls laterally surrounding an optoelectronic device and in direct contact with sides of the optoelectronic device, wherein the sidewalls are composed of a material that is non-transparent to light emitted by or detectable by the optoelectronic device; a passive optical element disposed directly on an upper surface of the optoelectronic device wherein the passive optical element is in direct contact with the upper surface of the optoelectronic device, and wherein the passive optical element is a lens; and electrically conductive contacts on an underside of the optoelectronic device and arranged to mount the module directly on a printed circuit board of a host device.
Claims 26-28 and 30 are dependent upon independent claim 25, and are therefore allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817